DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 8, 16, 20, 24 & 28 are pending:
		Claim 8 is amended. 
		Claim 28 is new.  
		Claims 9-15, 17-19, 21-23 & 25-27 are cancelled. 
Continued Examination Under 37 CFR 1.114 
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/25/2020. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 11/25/2020 has been entered.
Response to Amendments
Amendments filed 10/28/2020 have been entered. Amendments to the claims have overcome §112 and §103 rejections previously set forth in final Office Action mailed 07/30/2020.
Response to Arguments
Arguments filed 10/28/2020 have been entered. Arguments were fully considered. 
Applicant argues that Saubesty, Chin, Telchuk and Finger do not teach all of the amended features required by claim 8. This argument is persuasive in view of amendments therefore previous rejection is withdraw. The amended features are known in the art and taught by Kubo. Therefore claim 8 is rejected for being obvious over Kubo in view of Chin. Dependent claims are hereby rejected due to dependency from rejected claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2000-140872) in view of Chin (JP 2014-180657).
	Regarding claim 8, Kubo teaches an exhaust/drainage mechanism comprising: a dual-purpose flow channel having: 
	 an upper part (see annotated Fig. 1) through which contaminated air discharged from a coating booth together with non-attached paint flows (the upper part as shown in annotated in Fig. 1 is a part of the exhaust duct therefore will discharge air, see ¶20); 
	a lower part (see annotated Fig. 1) through which contaminated water discharged from the coating booth together with non-attached paint flows (the lower part is a part of the treatment container and will discharge contaminated water to filter; see ¶23); 
	a first flow channel (see annotated Fig. 1) extending along one side surface of the coating booth (see annotated Fig. 1); 

	 an extended part (see annotated Fig. 1) that is (i) on a downstream side of a passing part (the fluid flows from the passing part towards the extended part therefore considered “downstream side” ”; “downstream” is interpreted as “in or towards a later stage” as defined by Webster) (see annotated Fig. 1) of the dual-purpose flow channel, (ii) located at a middle of the dual-purpose flow channel, (iii) wider than the passing part (see annotated Fig. 1), and (iv) configured to generate an upper-layer swirling flow by swirling the contaminated water flowing from the passing part (“cause a swirling flow”) (see ¶20) (annotated Fig. 1 shows fan 14 apart of extended part); 
	an internal protruding wall (Fig. 1, internal protruding wall 11 (Fig. 1, arc-shaped guide 11); see ¶20) (i) protruding in an extending direction of the first flow channel from an inner side corner formed between the first flow channel (see annotated Fig. 1) and the second flow channel and (ii) narrowing the passing part from the first flow channel to the extended part (see annotated Fig. 1); 
	a first inner side surface (see annotated Fig. 1) (i) opposing the internal protruding wall so as to interpose the passing part between the first inner side surface and the internal protruding wall (see annotated Fig. 1) and (ii) guiding the contaminated air and the contaminated water flowing in the first flow channel toward the extended part (this will inherently occur because of the location of the first inner side surface); 
	a second inner side surface (see annotated Fig. 1) opposing the first inner side surface so that the extended part is interposed between the second inner side surface and the first inner side surface in the second flow channel (see annotated Fig. 1); and 

	a dust separator (Fig. 1, dust separator 14 (Fig. 1, fan 14); see ¶20) having a suction port (see annotated Fig. 1) disposed above the extended part (see annotated Fig. 1), the dust separator configured to (i) suck the contaminated air upward from the suction port (“fan sucks …part of the air”) (see ¶20), (ii) separate dust (“separates and captures the paint mist”) (see ¶20), and (iii) drop the separated dust in the contaminated water in the dual-purpose flow channel (“drop the…separated dust” is an inherent characteristic of the dust separator); 
	a storage chamber (see annotated Fig. 1) on a downstream side of the extended part (the fluid flows from the extended part towards the storage chamber therefore considered “downstream side” ; “downstream” is interpreted as “in or towards a later stage” as defined by Webster) (see annotated Fig. 1) and separated from the extended part by the separation wall (see annotated Fig. 1), the separation wall (i) being provided in a middle part in a longitudinal direction of the second flow channel (see annotated Fig. 1) and (ii) separating the dual-purpose flow channel on a side above the contaminated water into the extended part and the storage chamber (see annotated Fig. 1); 
	a scum receiving inlet (see annotated Fig. 1) provided in the separation wall to take into the storage chamber floating coating scum floating on the contaminated water (see annotated Fig. 1); 
	a suction pipe (Fig. 1, suction pipe 5 (Fig. 1, microbial container 5); see ¶15) which is opened upward in a vicinity of a surface of the contaminated water in the storage chamber and into which the floating coating scum flows (see annotated Fig. 1); and 
	a contaminated water guide (see annotated Fig. 1)  disposed at the extended part and extending in a radial direction from a center of the upper-layer swirling flow to guide the floating 
Annotated Fig.1

    PNG
    media_image1.png
    650
    899
    media_image1.png
    Greyscale

	Kubo does not explicitly teach centrifugally-separated. 
	In a related field of endeavor, Chin teaches a dust separator (Fig. 1, dust separator 21 (Fig. 1, separation container 21); see Entire Abstract) for processing gas discharged from a painting booth (abstract, lines 1-2); the dust separator which centrifugally separate dust from the contaminated air (“centrifugal force”) (see pg. 4, ¶1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kubo such that the dust separator centrifugally separates dust as taught by Chin because a centrifugal force improves odor removal performance from gas released from painting booths (Chin, see Entire Abstract & see pg. 4, ¶1) and ensures air is swung out smoothly (Chin, see pg. 4, ¶3).

.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2000-140872) in view of Chin (JP 2014-180657) and further in view of Finger (USPN 4,626,357).
	Regarding claim 20, Kubo and Chin teach the exhaust/drainage mechanism according to claim 8.
	The previous combination of references does not teach a float which moves up and down following the surface of the contaminated water; and an operation part which extends and contracts or moves according to a vertical movement of the float.  
	In a related field of endeavor, Finger teaches a float (Fig. 3 shows float 84 (Fig. 3, ball 84); see C4/L38-40) which moves up and down following the surface of the contaminated water (“moves up and down” is an inherent characteristic of a float); and an operation part (Fig. 3 shows operation part 86 (Fig. 3, rod 86); see C4/L38-42) which extends and contracts or moves according to a vertical movement of the float (“extends and contracts…or moves…vertical movement of the float” will inherently occur because the rod is connected to the ball of float switch mechanism, see Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kubo by incorporating the float having operation part of Finger to the suction pipe because said feature is a known method for measuring level in tanks (Finger, see C4/L19-25) and because it is simple and efficient in operation and economical in construction (Finger, see C2/L15-20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2000-140872) in view of Chin (JP 2014-180657) in view of Telchuk (USPN 5,741,178) and further in view of Sill (USPN 5,372,711).
	Regarding claim 16, Kubo and Chin teach the exhaust/drainage mechanism according to claim 8.
	The previous combination of references does not teach a maintenance window formed on an outer wall of the storage chamber; an external door which opens and closes the maintenance window; and an internal door which opens and closes the scum receiving inlet.  
	In a related field of endeavor, Telchuk teaches a maintenance window (“observation window”) (see C7/L9-15) formed on an outer wall of the storage chamber (Fig. 2 shows wherein the access door is located on an outer wall of a storage chamber since the observation is located in the access door (see C7/L9-15) the observation window is also “formed on an outer wall of the storage chamber”); and a maintenance window on the external door (“access door and an observation window therein”)  (see C7/L10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kubo by incorporating the maintenance window and door of Telchuk to the outer wall of the storage chamber of Kubo because it will provide the benefit of accessing and observing (Telchuk, see C7/L9-15). 
	The combination of Kubo, Chin and Telchuk does not teach an internal door which opens and closes the scum receiving inlet.
	In a related field of endeavor, Sill teaches an internal door (Figs. 4-5 show internal door 16d (Figs. 4-5, weir 16d); see C7/L3-7) which opens and closes the scum receiving inlet (see Figs. 4-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kubo by incorporating the internal door of Sill to .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2000-140872) in view of Chin (JP 2014-180657) in view of Telchuk (USPN 5,741,178) in view of Sill (USPN 5,372,711) and further in view of Finger (USPN 4,626,357).
	Regarding claim 24, Kubo, Chin, Telchuk and Sill teach the exhaust/drainage mechanism according to claim 16.
	The previous combination of references does not teach a float which moves up and down following the surface of the contaminated water; and an operation part which extends and contracts or moves according to a vertical movement of the float.  
	In a related field of endeavor, Finger teaches a float (Fig. 3 shows float 84 (Fig. 3, ball 84); see C4/L38-40) which moves up and down following the surface of the contaminated water (“moves up and down” is an inherent characteristic of a float); and an operation part (Fig. 3 shows operation part 86 (Fig. 3, rod 86); see C4/L38-42) which extends and contracts or moves according to a vertical movement of the float (“extends and contracts…or moves…vertical movement of the float” will inherently occur because the rod is connected to the ball of float switch mechanism, see Fig. 3).
. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kubo by incorporating the float having operation part of Finger to the suction pipe said feature is a known method for measuring level in tanks (Finger, see C4/L19-25) and because it is simple and efficient in operation and economical in construction (Finger, see C2/L15-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778